Pratt, P. J.:
There is no cast-iron rule that the fund in a case like this be paid into the clerk’s office, or to the county treasurer. It is sufficient that the court directs such a disposition as it deems best calculated to secure its safety.
The court below directed that it be paid to the parties named in the will. We do not see that any other disposition is required.
We are of opinion that an error of judgment in the manner of protecting the contingent interests of remaindermen cannot affect the validity of the title. All parties in being have been ma.de *345parties and are bound by tbe judgment, and the sale bars all future contingent interests. The purchaser will get a good title.
Order affirmed.
Present — Barnard, P. J., Dtkman and Pratt, JJ.
Order affirmed, with costs and disbursements.